         Case 1:20-cv-02562-JGK Document 29 Filed 09/21/20 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------x
SUSAN SACHER and JOEL SACHER,                                            G:~v~Kctiorr.:N ~i..:2:f).=x;E-562:.JGK- ·
                                                                         p  DfT)S Sl>1'1' :
                                   Plaintiffs,                           "1Jf)C;J·
                                                                         I• -      1' H~'
                                                                                  -.J  ~~
                                                                                          T'T'
                                                                                          ,       - "-"   ••


                                                                         'IF,        -i-::r'l'\'r'l '•
                                                                         ' ; .....,L1_ , _, . .,,, .\. • ..
                                                                                                          ,i
                                                                                                              1 - ,,.. . ,. ,   T   .•   ,   r· ,
                 -against-
                                                                                                               .A.   _




                                                                           ~   i"lf \ C

                                                                         q~~:~->--=,~ -CJ-;,,1;;;;_0
                                                                                              .ii. .


EXACTECH, INC. and EXACTECH U.S., INC.,

                                   Defendants.
---------------------------------------------------------------------x

                         [PROPOSEfJj CONSENT PROTECTIVE ORDER

        By consent of the parties and approval of this Court, this Order is issued to preserve and

protect the confidentiality of documents referenced, disclosed, and produced in this litigation

("Litigation") as follows:

         1.      The terms and conditions of this Order shall govern the handling of documents,

depositions, deposition exhibits, interrogatory responses, admissions and any other information

produced (including, but not limited to, inspections, videos, photographs or imaging of a party ' s

data, processes, premises or property), given or exchanged by and among any and all of the parties

and non-parties to this Litigation in connection with discovery or voluntary exchange of

information in this Litigation ("Discovery Material").

         2.       The term "Designating Party" as used herein shall mean the person or party who

produces the Discovery Material or the party who chooses to designate Discovery Material

produced by or originating with any non-party. The Designating Party shall have the right to

designate any Discovery Material as "Confidential," to the extent that it believes in good faith that

such Discovery Material contains or reflects proprietary, trade secret, or non-public protected

information ("Confidential Material").
       Case 1:20-cv-02562-JGK Document 29 Filed 09/21/20 Page 2 of 11




       3.      Confidential Material shall be designated as follows:

            a. In the case of documents, designation shall be made by placing the legend

"Confidential" on the first page of any document containing Confidential Material prior to

production. Documents that are made available for inspection in response to a request for

production need not be marked with the confidentiality legend. The Designating Party shall,

however, mark with the confidentiality legend the first page of the document and each page that

contains Confidential Material that is identified for copying and then copied. Where a document

is produced in a magnetic or electronic medium (such as a computer disk or tape), the disk,

cartridge, reel or medium container shall be marked as set forth above. In the case of documents

produced by a non-party, either party may designate the documents as Confidential Material by (i)

placing the legend "Confidential" on each page containing Confidential Material after receiving

the production from the non-party or the party who directly receives the production from the non-

party; or (ii) identifying in writing, by bates number, the documents to be treated as Confidential

Material. The failure of a non-party to designate a document it produces as Confidential Material

shall in no way affect the right of either party to so designate the document.

            b. In the case of depositions, designation of the transcript or the portion of the

transcript (including exhibits) that contains Confidential Material shall be made by a statement on

the record during the course of the deposition as to which portion(s) are being designated, or by a

statement in writing sent to all counsel of record within thirty (30) business days after the receipt

of the transcript of the deposition. If the designation is made during the course of the deposition,

the reporter attending such deposition shall place the legend "Contains Confidential Material

Subject to a Court Order" on the cover of the transcript. If the designation is made after receipt of

the transcript, the Designating Party shall identify which pages of the transcript contain



                                                 2
       Case 1:20-cv-02562-JGK Document 29 Filed 09/21/20 Page 3 of 11




Confidential Material. The parties may modify this procedure for any particular deposition through

agreement on the record at such deposition, without further court order.

       4.      All portions of briefs, pleadings or other filings with the Court that contain or refer

to Confidential Material shall be filed under seal in accordance with the procedures of the Court.

Pursuant to the Court's Individual Practices, notwithstanding any other provision, no document

may be filed with the Clerk under seal without a further Order of this Court addressing the specific

documents or portions of documents to be sealed. Any application to seal shall be accompanied by

an affidavit or affidavits and a memorandum of law, demonstrating that the standards for sealing

have been met and specifically addressing the applicability of Lugosch v. Pyramid Co. of

Onondaga, 435 F.3d 110, 119-20 (2d Cir. 2006) and any other controlling authority. Unless

otherwise ordered, a party seeking to file an opposing party's confidential information shall so

advise the opposing party fourteen ( 14) days in advance specifying the precise portion of the

information the party seeks to use, the general purpose thereof and any redactions to which the

party does not object. Within seven (7) days thereafter, the party whose confidential information

is sought to be used may make an application to seal in accordance with this Order, indicating the

portion or portions of the information it seeks to have sealed. Nothing herein is intended to alter

or modify the applicability of Rule 5.2, Fed. R. Civ. P., to this case. The redactions expressly

authorized by Rule 5.2 may be made without further application to this Court.

       5.      If any party elects to challenge the designation of any Discovery Material as

Confidential Material, such party ("Challenging Party") shall do so in good faith and must begin

the process by a letter directed to counsel for the Designating Party. In conferring, the Challenging

Party must explain the basis for its belief that the confidentiality designation was not proper and

must give the Designating Party a reasonable opportunity to review the designated material, to



                                                  3
        Case 1:20-cv-02562-JGK Document 29 Filed 09/21/20 Page 4 of 11




reconsider the circumstances, and, if no change in designation is offered, to explain the basis for

the chosen designation.

       6.      If the Designating Party does not explain the basis for the designation and/or any

challenge to a confidentiality designation cannot be resolved by agreement, the Challenging Party

may file a motion with the Court for an order removing that designation. Each such motion shall

specify the challenged material and set forth in detail the basis for the challenge. Each such motion

also shall be accompanied by a competent declaration that affirms that the Challenging Party has

complied with the meet and confer requirements imposed by the preceding paragraph and that sets

forth with specificity the justification for the confidentiality designation that was given by the

Designating Party in the meet and confer process.

       7.      Notwithstanding any challenge to the designation of material as Confidential

Material, all Discovery Material shall be treated as Confidential Material unless and until one of

the following occurs:

            a. the Designating Party who claims that the Discovery Material is Confidential

Material withdraws such designation in writing; or

            b. the Court rules the Discovery Material is not Confidential Material.

       8.      If it comes to a Designating Party' s attention that information or items that it

designated for protection do not qualify for protection, the Designating Party shall promptly notify

all other parties in writing that it is withdrawing the designation and shall authorize all parties to

remove the "Confidential" legend from such material.

       9.      Information designated as "Confidential Material" may be disclosed only to the

following persons:

            a. counsel of record in this Litigation, and attorneys, paralegals and other support staff



                                                  4
        Case 1:20-cv-02562-JGK Document 29 Filed 09/21/20 Page 5 of 11




employed by such counsel who are assisting in the conduct of this Litigation;

              b. the parties in this Litigation, including their present corporate counsel, officers,

directors and employees deemed necessary to aid counsel in the prosecution or defense of this

Litigation;

              c. the Court, court personnel, court reporters (including stenographers and video

technicians) and the jury in this Litigation;

              d. interpreters, translators, copy services, document imaging services, and database

coding services employed in connection with this Litigation, provided that these individuals or an

appropriate company official executes an Agreement to Maintain Confidentiality attached hereto

as Exhibit A;

              e. experts or consultants (and employees of such experts or consultants) retained by

any party or attorney to assist with the Litigation, provided that such expert or consultant executes

an Agreement to Maintain Confidentiality attached hereto as Exhibit A;

              f.   any mediator agreed upon by the parties, provided such person executes an

Agreement to Maintain Confidentiality attached hereto as Exhibit A ;

              g. noticed or subpoenaed witnesses (and their counsel) at any deposition or trial in this

Litigation or in preparation for their testimony at deposition or trial;

              h. all authors and recipients of an item of Confidential Material, including all

addressees, persons listed as receiving copies or blind copies, and persons who counsel believes

in good faith would have received copies in the ordinary course of business, provided that such

persons execute an Agreement to Maintain Confidentiality attached hereto as Exhibit A ;

              1.   prospective witnesses who may be required to testify in this Litigation on facts

contained in the Confidential Material, provided that such witnesses execute an Agreement to



                                                    5
        Case 1:20-cv-02562-JGK Document 29 Filed 09/21/20 Page 6 of 11




Maintain Confidentiality attached hereto as Exhibit A;

             J.   in the case of Confidential Material produced by or originating with a non-party,

the non-party who produced the Confidential Material; and

             k. other persons to whom the Court specifically allows disclosure, after application by

the party seeking such disclosure and an opportunity to reply by the Designating Party.

       10.        Persons identified in Paragraphs 9(d), (e), (f), (h), and (i) above shall not be granted

access to Confidential Material until such persons have read this Order and agreed to be bound by

its provisions as set forth in the Agreement to Maintain Confidentiality attached hereto as Exhibit

A. Counsel for the party providing such persons with access to Confidential Material shall be

responsible for maintaining copies of the Agreement to Maintain Confidentiality executed by

them. The names of such persons who have executed the Agreement to Maintain Confidentiality

attached hereto as Exhibit A shall not be discoverable except upon a showing of good cause and

by order of the Court, or as required by the Federal Rules of Civil Procedure.

       11.        All information designated as Confidential Material in accordance with the terms

of this Order and produced or exchanged in the course of this Litigation shall be used or disclosed

solely for the purpose of this Litigation and in accordance with the provisions of this Order. Such

Confidential Material shall not be used for any business purpose, or in any other litigation or other

proceeding, or for any other purpose, except by Court Order or otherwise required by law.

       12.        Nothing in this Order shall prevent a Designating Party, in good faith, from

designating or re-designating Discovery Material that already has been produced as Confidential

Material, provided that the Designating Party promptly advises the party or parties to which

production is being made that it has designated or re-designated the Discovery Material as

Confidential Material. In the event that two copies of the same document or information are



                                                     6
        Case 1:20-cv-02562-JGK Document 29 Filed 09/21/20 Page 7 of 11




produced by different parties, the more restrictive designation shall govern. If material is

appropriately designated as Confidential Material after the material was initially produced, the

receiving party, on timely notification of the designation, must make reasonable efforts to assure

that the material is treated in accordance with the provisions of this Order.

        13.    Any party who receives Confidential Material may request at any time permission

to disclose such material to a person other than those permitted by paragraph 9 above by serving a

written request upon counsel for the Designating Party. This request shall state the specific

information or material the party wishes to disclose and the person or entity to whom the party

wishes to disclose the information or material. If consent is withheld, or if the requesting party and

Designating Party are unable to agree on the terms and conditions of disclosure, the requesting

party may seekjudicial intervention to resolve the dispute. Disclosure shall be prohibited unless

and until such request is granted by the Court.

        14.    In the event that any person not named in paragraph 9 requests the disclosure of

Confidential Material through subpoena or other compulsory process, the person receiving such

subpoena or compulsory process (the "Receiving Party") shall give notice in writing to counsel for

the Designating Party identifying the information sought and enclosing a copy of the subpoena or

compulsory process. Such notice shall be delivered in writing at least fourteen (14) days prior to

the proposed disclosure; if the request is received less than fourteen (14) days prior to the proposed

disclosure, notice shall be given immediately by telephone, as well as in writing. The Designating

Party shall have the sole responsibility to obtain a court order to preclude or restrict production of

any Confidential Material requested pursuant to a subpoena or other compulsory process. In the

event that the Designating Party advises the Receiving Party that it intends to promptly move for

such an order and the Designating Party moves prior to the proposed production date, the



                                                  7
       Case 1:20-cv-02562-JGK Document 29 Filed 09/21/20 Page 8 of 11




Receiving Party shall not produce or divulge the contents of any Confidential Material until such

motion is resolved.

       15 .    If Confidential Material is disclosed to any person other than in the manner

authorized by this Order, the party responsible for the disclosure must immediately bring all

pertinent facts relating to such disclosure to the attention of the Designating Party, and without

prejudice to the rights and remedies of the Designating Party, make every effort to retrieve the

improperly disclosed material and to prevent further unauthorized disclosure on its own part or on

the part of the recipient of such information or material.

        16.    This Order, insofar as it restricts the communication and use of Confidential

Material, shall continue to be binding throughout and after the conclusion of this Litigation,

including any appeals. After final termination of this Litigation, the outside counsel for a named

party may (but is not required to) retain one copy of deposition transcripts and exhibits, court

transcripts and exhibits, and documents and other materials submitted to the Court. Any such

retained documents shall continue to be treated in accordance with this Order. Nothing herein shall

require the return or destruction of attorney work product. Upon written notice of counsel, within

90 days after final termination of this Litigation, counsel for the parties shall return all additional

Confidential Material to the Designating Party or destroy all additional Confidential Material,

including copies thereof and documents reflecting same, and shall provide a sworn certification to

the Designating Party that all such Confidential Material has been returned or destroyed; provided,

however, that to the extent the Confidential Material exists in whole or in part on computer backup

tapes, information from such tapes does not need to be restored for purposes of destroying or

returning Confidential Material to the Designating Party but such retained information shall

continue to be treated in accordance with this Order. Nothing in this paragraph shall operate to



                                                   8
       Case 1:20-cv-02562-JGK Document 29 Filed 09/21/20 Page 9 of 11




require a party to retain documents after the termination of the Litigation.

        17.    Nothing in this Protective Order shall operate to require the production of

information or documents that are privileged or otherwise protected from discovery.

        18.    The inadvertent production of any Confidential Material shall be without prejudice

to any claim that such Confidential Material is privileged or protected from discovery as attorney

work-product or by reason of any other applicable privilege, protection or immunity, including

without limitation the attorney-client privilege, and no party or non-party shall be held to have

waived any rights by such inadvertent production. If a claim of inadvertent production is made

pursuant to this Paragraph 18 with respect to information then in the custody of another party, such

party shall immediately return to the claiming party or person that Confidential Material as to

which the claim of inadvertent production has been made and all copies thereof (including any and

all copies from any litigation-support or other database), and the receiving party shall destroy all

notes or other work product reflecting the contents of such Material, and shall not use such

information for any purpose other than in connection with a motion to compel. The party returning

such Material may then move the Court for an Order compelling production of the Material, but

said motion shall not assert as a ground for entering said Order the fact or circumstance of the

inadvertent production. If the party receiving notice of inadvertent production does elect to move

the Court for an Order compelling production, that party may keep one copy of the inadvertently

produced Confidential Material to be used only in connection with that motion. The parties and

non-parties agree that permission to keep the one copy for the sole purpose of that motion shall

not be grounds for arguing that the document is not privileged or that any privilege was waived.

Pending the Court's ruling, a receiving party shall not make any use of such documents or

information.



                                                  9
       Case 1:20-cv-02562-JGK Document 29 Filed 09/21/20 Page 10 of 11




       19.     Nothing in this Order shall prevent any Designating Party from using or disclosing

his, her or its own documents or information, and any such use or disclosure shall not automatically

be deemed a waiver of that Designating Party's rights under this Order.

       20.     Nothing in this Order shall be construed to be an admission of relevance to affect

in any way the admissibility of any document, testimony or other evidence in this Litigation.

       21.     This Order may be amended only by written agreement of counsel for all parties

hereto or upon a motion seeking relief from or modification of this Order from the Court. Nothing

in this Order shall be construed to prevent a Designating Party from seeking such further provisions

regarding confidentiality as it deems appropriate, or to prevent the parties from seeking relief from

this Order.

       22.     Nothing in this Order shall affect any privilege or right that any Designating Party

might otherwise have against the discovery of any materials sought by any party hereto.

Notwithstanding this Order, any Designating Party may move the Court for an order imposing

additional restrictions upon discovery of documents or other material, including, but not limited

to, an order that discovery not be had.

       23.     All notices required by the Protective Order are to be served via email and by U.S.

mail to the attorneys of record for the party receiving the notice.




IT IS SO ORDERED.


DATED: _ _'f+-/_/ _~-+-/_
                        J.-_0__
                 I       l                             T~ o         EJOHN G. KOELTL
                                                       UNITED STATES DISTRICT JUDGE
        Case 1:20-cv-02562-JGK Document 29 Filed 09/21/20 Page 11 of 11




                     Exhibit A - Agreement to Maintain Confidentiality

         I hereby acknowledge that I will be receiving Confidential Material pursuant to the terms

of a Confidentiality Stipulation and Protective Order entered by the Court in the action entitled

Susan Sacher and Joel Sacher v. Exactech, Inc. and Exactech US. , Inc., Civil Action No. : 1:20-

cv-2562 .. I have been given a copy of, and have read and understand, the Confidentiality

Stipulation and Protective Order and I agree to be bound by the terms and conditions of that

Order. I understand that (1) I am to make no copies of any such Confidential Material except as

necessary for use in the above-captioned actions, and (2) such Confidential Material and any

copies thereof must remain in my custody until I have completed my assigned duties, whereupon

they are to be returned to counsel who provided me with such Confidential Material. I agree not

to disseminate any information derived from such Confidential Material to anyone, or make any

disclosure of any such information, except for the purposes of the above-caption action or as

permitted by the Confidentiality Stipulation and Protective Order or by further order of the Court.

Signature:


Print Name:


Date:




                                                11
